NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 11, 2014 
                               Decided December 19, 2014 
                                             
                                         Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         JOEL M. FLAUM, Circuit Judge 
                          
                         ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 14‐1900 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of Indiana, 
                                                 Fort Wayne Division. 
      v.                                          
                                                 No. 1:13‐CR‐22‐TLS 
JAVIER MADRIGAL,                                  
      Defendant‐Appellant.                       Theresa L. Springmann, 
                                                 Judge. 
 
                                             
                                        O R D E R 

       Javier Madrigal and his partner sold methamphetamine out of a restaurant 
Madrigal owned and operated in Indiana. Madrigal pleaded guilty to possession of at 
least 50 grams of methamphetamine and 500 grams or more of a mixture or substance 
containing methamphetamine with intent to distribute, see 21 U.S.C. § 841(a)(1), but was 
sentenced (based partly on relevant conduct) to 262 months’ imprisonment, the bottom 
of the guidelines range. Although his plea agreement included an appeal waiver, 
Madrigal field a notice of appeal, and his appointed counsel now seeks to withdraw on 
the ground that all potential appellate claims are frivolous. See Anders v. California, 386 
No. 14‐1900                                                                            Page 2 
 
U.S. 738, 746 (1967). Madrigal opposes counsel’s motion. See CIR. R. 51(b). Because the 
analysis in the brief appears to be thorough, we limit our review to the subjects 
discussed in counselʹs brief plus Madrigalʹs response. See United States v. Bey, 748 F.3d 
774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

        Counsel first considers whether Madrigal could challenge the voluntariness of his 
guilty plea but neglects to say whether he discussed this possibility with his client. 
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 
F.3d 667, 670–71 (7th Cir. 2002). Yet counsel’s omission does not require that we deny the 
Anders motion because his discussion and our review of the record persuade us that any 
challenge to his guilty plea would be frivolous. Because Madrigal did not move to 
withdraw his plea in the district court, our review would be for plain error. See United 
States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Villarreal‐Tamayo, 467 F.3d 630, 632 
(7th Cir. 2006). The transcript of the plea colloquy shows that the district court 
substantially complied with Federal Rule of Criminal Procedure 11. See United States v. 
Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003); United States v. Akinsola, 105 F.3d 331, 334 
(7th Cir. 1997); United States v. Lovett, 844 F.2d 487, 491 (7th Cir. 1988). The court advised 
Madrigal of his constitutional rights, the charges against him, and the minimum and 
maximum penalties, and the court found that the plea was voluntary and had a factual 
basis. See FED. R. CRIM. P. 11(b). 

        Counsel does consider whether Madrigal could contest the validity of the plea 
agreement by asserting that the government breached its agreement to recommend a 
sentence “equal to the minimum of the applicable guidelines range” when it sought at 
sentencing to hold him responsible for at least 1.5 kilograms of methamphetamine based 
on relevant conduct. But counsel correctly determines that this argument would be 
frivolous because the plea agreement did not prohibit the government from asking the 
district court to consider as relevant conduct any drug quantity it deemed appropriate in 
calculating the guidelines range. See United States v. Linder, 530 F.3d 556, 564–65 (7th Cir. 
2008). The government complied with its agreement to recommend the minimum of a 
within‐range sentence when it asked the court to sentence Madrigal to 262 months based 
on the 262 to 327‐month range calculated by the court. 

        In his Rule 51(b) response, Madrigal proposes various arguments related to the 
district court’s relevant‐conduct findings and guidelines‐range calculation, but his broad 
appeal waiver forecloses any such claim of error. In his plea agreement, he “expressly 
waive[d] my right to appeal or to contest my conviction and my sentence . . . or the 
manner in which my conviction or my sentence . . . was determined or imposed, to any 
No. 14‐1900                                                                               Page 3 
 
court on any ground . . . .” Because an appeal waiver stands or falls with the guilty plea, 
see United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. Sakellarion, 
649 F.3d 634, 639 (7th Cir. 2011), we must enforce Madrigal’s waiver. Moreover, the 
district court did not rely on any impermissible factor when it imposed his sentence, 
see Dowell v. United States, 694 F.3d 898, 902 (7th Cir. 2012); United States v. Bownes, 
405 F.3d 634, 637 (7th Cir. 2005), and the term of 262 months’ imprisonment is below the 
statutory maximum of life, see 21 U.S.C. § 841(b)(1)(A); Bownes, 405 F.3d at 63. 

       Thus, we GRANT counsel’s motion to withdraw and DISMISS the appeal.